Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
2.	This office action is in response to the rce filed on 01/25/2022. Claims 3 and 7 are canceled, claim 13 is newly added and claims 1-2, 4-6, and 8-13 are pending and have been considered below.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1, 2, 4-6 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Koshiyama et al. US 20080122798 A1, (hereinafter Koshiyama) in view of Shimotani et al. (US 2011/0164063).

As to independent claim 1, Koshiyama teaches:
An apparatus, comprising: 
circuitry configured to: 
receive data from a touch panel (See Fig. 2 with [0064-0065] which mentions a display panel, and see [0168] which says the display device could be a touch panel. See Fig. 10 step 60 with [0104] data indicating approach of the user’s finger is detected); 
(See Figs. 12A-12B with [0122], a plurality of icons is initially displayed and arranged along the side edges of the display device); 
determine, based on the received data, a path of a movement of an object (See Fig. 10 step 61 with [0104] a locus of the fingertip is traced and subsequently control the display state of the display image of the display device); and 
Koshiyama does not explicitly disclose change, on the display screen, the overlapping display arrangement of the plurality of icons to a non-overlapping display arrangement in which the plurality of icons is along the determined path of the movement of the object.
However, Shimotani discloses change, on the display screen, the overlapping display arrangement of the plurality of icons to a non-overlapping display arrangement in which the plurality of icons is along the determined path of the movement of the object ([0048], fig. 5). Therefore, it would have been obvious to an artisan before the invention was made to include Shitomani’s teachings in Koshiyama’s. One would have been motivated to do so in order to provide a display input device that obtains a great improvement in its operability and user friendliness.

As to dependent claim 2, Koshiyama further teaches all the limitations of claim 1 as cited above.
Koshiyama further teaches: wherein the circuitry is further configured to: 
determine the object is in proximity to the display screen such that the display screen is untouched by the object (See Fig. 10 Does Object Approach? Step 60. See also [0104]); and 
Shitomani further discloses change the overlapping display arrangement of the plurality of icons to the non-overlapping display arrangement based on the determination that the object is in 

As to independent claim 4, it is rejected under similar rationale as claim 1 as cited above.

As to independent claim 5, it is rejected under similar rationale as claim 1 as cited above.

As to dependent claim 6, Shitomani further teaches apparatus according to claim 1, wherein the path of the movement of the object corresponds to a direction of the movement of the object (fig. 5). One would have been motivated to do so in order to provide a display input device that obtains a great improvement in its operability and user friendliness.

As to dependent claim 13, Shitomani further teaches the apparatus according to claim 6, wherein the circuitry is further configured to: change, on the display screen, the overlapping display arrangement of the plurality of icons to the non-overlapping display arrangement in which the plurality of icons is along the direction of the movement of the object ([0048], fig. 5); determine the object touches the touch panel subsequent to the change of the overlapping display arrangement to the non-overlapping display arrangement (ST 405, fig. 4); detect, based on the determination the object touches the touch panel, coordinates on the touch panel at which the object touches the touch panel ([0041],[0042]); identify an icon of the plurality of icons in the non-overlapping display arrangement based on the detected coordinates ([0061]); and execute a process corresponding to the identified icon (ST 411, fig. 4). One would have been motivated to .

5.	Claims 8-10 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Koshiyama et al. US 20080122798 A1, (hereinafter Koshiyama) in view of Shimotani et al. (US 2011/0164063) and further in view of Kim et al. US 20110035691 A1, (hereinafter Kim).

As to dependent claim 8, Koshiyama as modified teaches all the limitations of claim 1 as cited above.
Koshiyama as modified does not teach: wherein a first icon of the plurality of icons overlaps a second icon of the plurality of icons based on the overlapping display arrangement, and 
the second icon of the plurality of icons overlaps a third icon of the plurality of icons based on the overlapping display arrangement. 
However, Kim teaches: wherein a first icon of the plurality of icons overlaps a second icon of the plurality of icons based on the overlapping display arrangement (See Fig. 10C with [0203], the figure shows more than three icons thus any three icons of the plurality of icons once they are made into a scattered pile (shown in Fig. 10C) can be the claimed three icons), and
the second icon of the plurality of icons overlaps a third icon of the plurality of icons based on the overlapping display arrangement (See Figs. 10A-B with [0200-0202], the figure shows more than three icons thus any three icons of the plurality of icons once they are made into a pile can be the claimed three icons).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Koshiyama to include a proximity touch drag direction to 

As to dependent claim 9, Koshiyama as modified teaches all the limitations of claim 8 as cited above.
Koshiyama as modified by Kim teaches: wherein the circuitry is further configured to change the overlapping display arrangement of the third icon, the second icon, and the first icon to the non-overlapping display arrangement in which the third icon, the second icon, and the first icon are from a middle of a lower side of the display screen to an upper portion of a right side of the display screen, based on the path of the movement of the object from the middle of the lower side of the display screen to the upper portion of the right side of the display screen (See Kim Fig. 10C, the finger starts from the left side of the display screen and travels to the right side of the display screen, which causes the new display arrangement to have less icons displayed near the left side of the display screen while a lot more icons are displayed near the right side of the display screen as shown in the figure.), [0105] proximity sensor is able to detect any direction, including a direction from middle lower side to upper right side of the display screen, and the display arrangement of icons would change accordingly. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kim’s proximity touch direction to correspond to a middle lower side to upper right side direction. Motivation to do so would be for providing a variety of display arrangement of icons, so that the user can find an arrangement that the user prefers. 

claim 10, Koshiyama as modified teaches all the limitations of claim 8 as cited above.
Koshiyama as modified by Kim teaches: wherein the circuitry is further configured to change the overlapping display arrangement of the third icon, the second icon, and the first icon to the non-overlapping display arrangement in which the third icon, the second icon, and the first icon are from a right portion of a lower side of the display screen to an upper portion of a left side of the display screen, based on the path of the movement of the object from the right portion of the lower side of the display screen to the upper portion of the left side of the display screen (See Kim Fig. 10C, the finger starts from the left side of the display screen and travels to the right side of the display screen, which causes the new display arrangement to have less icons displayed near the left side of the display screen while a lot more icons are displayed near the right side of the display screen as shown in the figure.), [0105] proximity sensor is able to detect any direction, including a direction from right lower side to upper left side of the display screen, and the display arrangement of icons would change accordingly. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kim’s proximity touch direction to correspond to a right lower side to upper left side direction. Motivation to do so would be for providing a variety of display arrangement of icons, so that the user can find an arrangement that the user prefers. 

6.	Claim 11 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Koshiyama et al. US 20080122798 A1, (hereinafter Koshiyama) in view of Shimotani et al. (US 2011/0164063) in view of Kim et al. US 20110035691 A1, (hereinafter Kim) and further in view of Wagner et al. US 20110163971 A1, (hereinafter Wagner). 

As to dependent claim 11, Koshiyama as modified teaches all the limitations of claim 8 as cited above.
Koshiyama as modified by Kim teaches an alternative embodiment where display arrangements such as piled icons and fanned out icons are displayed (See Kim [0178]), however Koshiyama as modified does not teach: 
wherein the first icon overlaps the second icon in an overlapping order, and the circuitry is further configured to determine a specific order of the overlapping display arrangement of the plurality of icons based on the overlapping order. 
Wagner teaches: wherein the first icon overlaps the second icon in an overlapping order, and the circuitry is further configured to determine a specific order of the overlapping display arrangement of the plurality of icons based on the overlapping order (See Figs. 5A-D. Specifically see Fig. 5C with [0175], the paragraph recites that the photo icons are in a predefined arrangement. The icons are overlapped but are also ordered from number 1 to number 13. See [0195] says they are photo icons/thumbnails.). 
It would have been obvious to one of ordinary skill in the art before the invention was made to modify Kim’s pile of icons to include numerically ordered thumbnail icons in an overlapping arrangement as taught by Wagner. Motivation to do so would be for sorting techniques that lessen burden on the user finding a specific icon.

7.	Claim 12 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Koshiyama et al. US 20080122798 A1, (hereinafter Koshiyama) in view of Shimotani et al. (US .

As to dependent claim 12, Koshiyama teaches all the limitations of claim 1 as cited above.
Koshiyama as modified by Kim teaches an alternative embodiment where display arrangements such as piled icons and fanned out icons are displayed (See Kim [0178]), however Koshiyama as modified does not teach: 
wherein a first icon of the plurality of icons is below a second icon of the plurality of icons in the overlapping display arrangement of the plurality of icons, and the non-overlapping display arrangement of the plurality of icons in the specific order includes the second icon after the first icon from a lower side of the display screen to an upper side of the display screen.
Wagner teaches: wherein a first icon of the plurality of icons is below a second icon of the plurality of icons in an overlapping display arrangement (See Fig. 5C photo 5 [i.e., first icon] is below photo 10 [i.e. second icon]), and the non-overlapping display arrangement of the plurality of icons in the specific order includes the second icon after the first icon from a lower side of the display screen to an upper side of the display screen (See [0175] Fig. 5D photo 5 is in an upper side of the screen above photo 10 which is on a relatively lower side of the screen, the photo arrangement shifts to a non-overlapping state).
It would have been obvious to one of ordinary skill in the art before the invention was made to modify Kim’s pile of icons to include numerically ordered thumbnail icons in a non-overlapping arrangement as taught by Wagner. Motivation to do so would be for sorting techniques that lessen burden on the user finding a specific icon.

Response to Arguments
8.	Applicant’s arguments and amendments filed on 01/25/2022 have been fully considered but are moot in light of new ground of rejection(s).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.